Citation Nr: 9928875	
Decision Date: 10/06/99    Archive Date: 10/15/99

DOCKET NO.  96-11 385	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to a disability rating greater than 70 percent 
for post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Associate Counsel

INTRODUCTION

The veteran had active duty from December 1968 to November 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.

The Board notes that the RO accepted statements in the 
veteran's February 1996 substantive appeal as a notice of 
disagreement with the November 1995 denial of a total 
disability rating based on individual unemployability.  The 
RO provided the pertinent laws and regulations in a 
supplemental statement of the case in January 1998.  However, 
there is no communication received thereafter that may be 
accepted as a substantive appeal.  See 38 C.F.R. § 20.202 
(1998) (defining a substantive appeal).  Therefore, the issue 
of entitlement to a total disability rating based on 
individual unemployability is not currently in appellate 
status.  See 38 U.S.C.A. § 7105(a) (West 1991); 38 C.F.R. § 
20.200.  However, even if it were on appellate status, the 
issue would be moot, based on the decision rendered below.
 

FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
the equitable disposition of the veteran's appeal.  

2.  The veteran is demonstrably unable to obtain or retain 
employment.


CONCLUSION OF LAW

The criteria for a 100 percent schedular disability rating 
for PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 3.102, 3.321(b)(1), 4.1-4.7, 4.130, 
Diagnostic Code 9411 (1998); 38 C.F.R. § 4.132, Diagnostic 
Code 9411 (1996).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Where a disability has already been service connected and 
there is a claim for an increased rating, a mere allegation 
that the disability has become more severe is sufficient to 
establish a well grounded claim.  See Caffrey v. Brown, 6 
Vet. App. 377, 381 (1994); Proscelle v. Derwinski, 2 Vet. App 
629, 632 (1992).  Accordingly, the Board finds that the 
veteran's claim for an increased rating is well grounded.  38 
U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.102 (1998).  
The Board is also satisfied that all relevant facts have been 
properly and sufficiently developed to address the issue at 
hand.

Factual Background

The RO established service connection for PTSD in a May 1994 
rating decision and assigned a 30 percent disability rating.  

In June 1995, the veteran submitted a claim for an increased 
rating.  In connection with that claim, the RO obtained the 
veteran's VA outpatient treatment records.  An April 1995 
note from the veteran's doctor in the mental health clinic 
indicated that the veteran was being followed in the clinic 
for PTSD and that he was unable to handle employment.  The 
doctor expected that situation to be permanent.  Notes dated 
in May 1995 revealed that the veteran he saw himself as self-
destructive in his daily habits and saw no purpose in living 
a long life, although he did not believe that he was 
suicidal.   

With a July 1995 claim for unemployability, the veteran 
related that he last worked at a full-time, permanent job in 
1992.  He quit because he was unable to handle the stress.  
However, information provided on his claim form indicated 
that he last worked 40 hours a week for a company that 
provided temporary employment.  He held that position from 
May 1993 to May 1994.   Since that time, he had done odd jobs 
for friends and neighbors.  The veteran explained that he 
could do temporary work if the assignment was for two or 
three days only.  

The veteran was afforded a VA psychiatric examination in 
August 1995.  He complained of anxiety, depression, sleep 
disturbance, variable appetite, and problems with his temper.  
He considered himself self-destructive, but not suicidal.  He 
did not see himself living a long life.  The veteran stayed 
to himself, though he had one drinking buddy whom he saw on 
occasion.  He had not been in a romantic or sexual 
relationship for five years.  He lived alone and had no 
living family.  He reported drinking about one twelve-pack of 
beer about three days a week, though he could abstain from 
drinking for a week.  The veteran continued to think about 
his experiences in Vietnam.  In addition, certain stimuli 
still triggered memories, though his reaction had lessened 
over the years.  The veteran last held a full-time job in 
September 1992, after which time he worked at temporary or 
odd jobs.  He could work for only a few weeks at a time 
before the stress got to him.  Mental status examination was 
significant only for mildly labile affect that was 
occasionally inappropriate to the content of the interview, 
and somewhat flighty and tangential, but rational, thought 
processes.  The diagnosis was chronic PTSD, and alcohol 
abuse.  The examiner assigned a Global Assessment of 
Functioning (GAF) score of 45.  He commented that the 
veteran's present level of symptoms contributed to severe 
disruption in social, vocational, and interpersonal 
functioning.  His potential for long-term employment seemed 
limited.  The examiner added that the veteran's history of 
relying on psychoactive substances to deal with symptom 
control was likely to interfere with occupational and 
interpersonal relationships.   

In a November 1995 rating decision, the RO denied an increase 
for PTSD.  The veteran timely appealed that decision.  

The veteran testified at a personal hearing in May 1996.  He 
indicated that some days, he did not leave the house at all.  
During the day, he did chores around the house and watched 
television.  Two or three days a week, he went into town to 
do errands or go to appointments.  The veteran did not like 
to be around people and did not socialize very much.  He had 
three good friends who were all male veterans with whom he 
socialized once a week or once every two weeks.  They did not 
usually socialize in a group or in a public place.  He had 
not had a girlfriend since 1988.  He had known his last 
girlfriend for more than 15 years.  The break-up was very 
traumatic and he could not even consider another long-term 
relationship.  His work history was unchanged.  He was 
formally trained as a tool and die maker.  He explained that 
the job required great precision and that he was unable to 
deal with the stress.  The veteran did not belong to any 
social organizations.  He preferred to be alone and did not 
want to join any groups.  He had been told that he was 
awarded Social Security disability benefits for PTSD, but had 
not yet received formal notification.  Prior to becoming 
unemployed in September 1992, the veteran worked for a 
company for six months as a tool and die maker.  He quit that 
job for a better paying job as a welder.  He was permanently 
laid off when the company downsized two months later.  

During the hearing, the veteran submitted a report of 
psychological evaluation performed in January 1996 by Ken 
Tecklenburg, Ph.D., for purposes of the Social Security 
disability evaluation.  The veteran described himself as a 
binge drinker and denied any significant complications with 
work or interpersonal relations due to drinking.  He took 
medication for anxiety and depression.  The veteran usually 
stayed by himself.  When working, he often had trouble with 
his boss that ended with him quitting or being fired.  He 
reported that he last worked in the summer of 1993.  Since 
that time, he worked intermittently only.  The veteran lived 
by himself.  He had trouble getting motivated and stayed home 
a lot.  Sometimes he left the house only two or three times a 
week to obtain necessities.  He had only one close friend.  
He had not had a steady girlfriend for six years.  He had 
several other male friends whom he saw about once a month.  
He took care of all his own household activities.  The 
veteran complained of depression, low energy, lack of 
motivation, absent libido, apathy, and irritability.  He also 
had nightmares and intrusive thoughts during the day.  
Examination was remarkable only for slight restlessness, 
slightly tangential speech, anxious and intent mood, and 
slight emotional lability.  The diagnosis included chronic 
PTSD and alcohol abuse.  Dr. Tecklenburg commented that, 
generally, there was no significant impairment of ability to 
remember, concentrate, follow simple directions, or the 
ability to get along with others.  There was marked 
impairment of the ability to withstand stress.  The veteran 
had difficulties maintaining any consistencies in 
interpersonal relationships, daily functioning, or vocational 
work due to repeated and frequent periods of PTSD thought 
disturbances.  If he were to work, he would need a very 
flexible work schedule with as little supervision as 
possible.      

The report from Jacob K. Matthew, M.D., was not related to 
evaluation of the veteran's PTSD.      

The veteran provided the RO with a copy of his April 1996 
disability award letter from the Social Security 
Administration (SSA).  The letter indicated that the veteran 
was shown to be disabled as of November 16, 1993.   The 
complete Social Security records included a copy of the April 
1996 Disability Determination, which indicated that the 
disability award was based on a primary diagnosis of 
substance addiction disorder (alcohol) and a secondary 
diagnosis of personality disorders.  A mental residual 
functional capacity assessment performed in February 1996 
showed marked limitation of the ability to complete a normal 
workday and workweek without interruptions from 
psychologically based symptoms and to perform at a consistent 
pace without an unreasonable number and length of rest 
periods, and to respond appropriately in the work setting.  
Comments indicated that the veteran had diagnoses of PTSD and 
obsessive-compulsive personality disorder.  He had low stress 
tolerance, could not tolerate the stress of day-to-day 
employment, and would have marked pace limits secondary to 
symptoms.  Comments from the December 1996 assessment 
revealed moderate limitation of the ability to complete a 
normal workday and workweek without interruptions from 
psychologically based symptoms and to perform at a consistent 
pace without an unreasonable number and length of rest 
periods, and to respond appropriately in the work setting 
that there was no suggestion that the veteran's functional 
capacity would increase if he were to attain abstinence from 
alcohol.  Therefore, drug and alcohol abuse was not 
considered to be a significant contributing factor to his 
disability.  

The Social Security records included a psychological 
evaluation performed in December 1996 by Floyd Sours, M.A.  
The veteran reported that he last worked full time two and 
one-half years ago.  He had held 14 jobs in 23 years and had 
been fired for personal conflicts with his employer.  He was 
single, had no children, and lived alone.  He had two 
friends.  The veteran complained of depression, withdrawal, 
poor concentration, loss of interest in activities, fatigue, 
restlessness, stress, poor sleep, self-destructive habits, 
obsessive behaviors (i.e. cleaning or checking window and 
door locks), and erratic sleep and appetite.  Examination was 
significant only for occasional pressured speech, minimal 
range of emotion, and marginal judgment and insight.  The 
diagnosis was PTSD and alcohol abuse, rule out obsessive-
compulsive personality disorder.  The clinical psychologist 
assigned a GAF score of 61 and noted that the veteran seemed 
to be functioning fairly well at the present time.  He had 
the ability to understand and follow instruction, to maintain 
sufficient attention to perform simple repetitive tasks, and 
to persist to completion all assigned tasks in the interview 
and testing.  He was able to relate to the examiner and 
should be able to relate to fellow workers and supervisors in 
a work setting.   

The veteran underwent another VA psychiatric examination in 
August 1997.  He complained primarily of depression, anxiety, 
insomnia, nightmares, and flashbacks.  Every two or three 
days, he was not depressed and was able to go out to do the 
necessary shopping or work around the house.  He avoided 
people as much as possible.  He was exhausted after being in 
a public place for one or two hours.  He was able to complete 
chores around the house in steps over a period of time.  The 
veteran admitted to past suicidal ideation without intent or 
plan.  However, he reported being self-destructive and 
periodically abusing alcohol.  He would not eat for several 
days and then binge-eat.  The veteran also had symptoms such 
as easy startle response, irritability, and problems with 
concentration.  He had not had a full-time job since February 
1993.  He attributed his work failures partially to apathetic 
attitude from PTSD and partially to alcohol abuse.  
Examination was remarkable only for slightly increased 
psychomotor activity, depressed and anxious mood, anxious 
affect, occasional tangential and circumstantial thoughts, 
chronic passive suicidal ideation, a strong sense of a 
foreshortened future, loss of concentration, and partial 
insight into his psychiatric problems.  The veteran did not 
believe that his alcohol use was currently a problem.  The 
diagnosis was chronic PTSD with delayed onset and alcohol 
abuse.  The examiner assigned a GAF score of 50 for the 
current and past year.  He commented that it was difficult to 
attribute the veteran's symptoms to alcohol use because he 
followed a binge pattern of drinking and the symptoms were 
present even when the veteran did not use alcohol.  The 
examiner commented that the veteran's poor interpersonal 
skills resulted in his being able to work at mowing lawns or 
other jobs that involved little contact with people.  He 
lacked the ability to maintain any gainful employment.     

In a January 1998 rating decision, the RO awarded an increase 
for PTSD to 70 percent, effective from the date of receipt of 
the June 1995 increase claim.  

Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where an 
increase in an existing disability rating based on 
established entitlement to compensation is at issue, the 
present level of disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

During the pendency of the veteran's appeal, the VA 
promulgated new regulations amending the rating criteria for 
mental disorders, effective November 7, 1996.  See 61 Fed. 
Reg. 52,695 (1996) (codified at 38 C.F.R. pt. 4).  Generally, 
where the law or regulation changes after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process has been concluded, the version most favorable 
to the veteran will apply.  Karnas v. Derwinski, 1 Vet. 
App. 308, 313 (1991).  However, when amended regulations 
expressly state an effective date and do not include any 
provision for retroactive applicability, application of the 
revised regulations prior to the stated effective date is 
precluded, notwithstanding Karnas.  Rhodan v. West, 12 Vet. 
App. 55, 57 (1998).  Therefore, the amended regulations may 
not be applied before November 7, 1996.  Thereafter, the 
Board must apply the version of the rating criteria most 
favorable to the veteran.   

The Board notes that, in its January 1998 supplemental 
statement of the case, the RO considered both versions of the 
regulations.  Accordingly, the Board may similarly consider 
each version of the regulations without determining whether 
the veteran will be prejudiced thereby.  See Bernard v. 
Brown, 4 Vet. App. 384, 392-94 (1993). 

Under the previous version of the rating schedule, a 70 
percent rating is in order when the ability to establish and 
maintain effective or favorable relationships with people is 
severely impaired, or when the psychoneurotic symptoms are of 
such severity and persistence that there is severe impairment 
in the ability to obtain or retain employment.  A 100 percent 
rating is assigned when the attitudes of all contacts except 
the most intimate are so adversely affected as to result in 
virtual isolation in the community; when there are totally 
incapacitating psychoneurotic symptoms bordering on gross 
repudiation of reality with disturbed thought or behavioral 
processes associated with almost all daily activities such as 
fantasy, confusion, panic, and explosions of aggressive 
energy resulting in profound retreat from mature behavior; or 
when the veteran is demonstrably unable to obtain or retain 
employment.  38 C.F.R. § 4.132, Code 9411 (in effect prior to 
November 7, 1996). 
 Under the amended regulations, a 70 percent rating is 
appropriate when there is occupational and social impairment, 
with deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); and inability to establish and 
maintain effective relationships.  A 100 percent rating is in 
order when there is total occupational and social impairment, 
due to such symptoms as: gross impairment in thought 
processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
and memory loss for names of close relatives, own occupation, 
or own name.  38 C.F.R. § 4.130, Code 9411 (1998).

Resolving doubt in the veteran's favor, the Board finds that 
the evidence supports entitlement to a 100 percent schedular 
disability rating for PTSD.  Evidence as early as April 1995 
reveals a VA medical opinion that the veteran was unable to 
handle employment.  Examiners for the SSA also determined 
that the veteran was unable to tolerate the stress of day-to-
day employment.  Although the SSA Disability Determination 
indicates that disability was awarded for alcohol abuse and a 
personality disorder, the comments from examiners showing a 
diagnosis of PTSD suggest that the disability results to some 
degree from PTSD.  Considering this evidence, the Board finds 
that the overall disability picture more nearly approximates 
the criteria required for a 100 percent rating under the 
previous version of the rating criteria.  38 C.F.R. § 4.7.  

The Board acknowledges that the objective evidence of record 
fails to reveal severe psychoneurotic symptoms or severe 
social impairment.  However, under the previous version of 
the rating criteria, demonstrable inability to obtain or 
retain employment alone is a satisfactory basis for a 100 
percent rating.  Johnson v. Brown, 7 Vet. App. 95, 97 (1994).  
He has demonstrated an inability to maintain gainful 
employment.  Because this version of the regulation is 
clearly more favorable to the veteran, it is applied both 
before and after November 7, 1996, for purposes of this 
appeal.  Karnas, 1 Vet. App. at 313; Rhodan, 12 Vet. App. at 
57.  

With respect to the veteran's history of alcohol abuse, the 
Board notes that in a recent decision, the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter "the Court") in effect compensation was not 
payable for disability due to abuse of alcohol or drugs, even 
though service connection for such disability could be 
established.  Barela v. West, 11 Vet. App. 280, 282-83 
(1998).  See 38 U.S.C.A. §§ 1110, 1131 (stating that "no 
compensation shall be paid if the disability is a result of 
the veteran's . . . abuse of alcohol or drugs").  However, 
as discussed by both VA and SSA examiners, it does not appear 
that the veteran's alcohol use significantly affects or 
contributes to his psychiatric symptoms, which were present 
even when the veteran was not drinking.      

In summary, the Board finds that the evidence supports a 100 
percent schedular disability rating for PTSD.  38 U.S.C.A. 
§§ 1155, 5107(b); 38 C.F.R. §§ 3.102, 4.3, 4.7; 38 C.F.R. § 
4.132, Code 9411 (1996). 


ORDER

Subject to the laws and regulations governing the payment of 
monetary benefits, entitlement to a 100 percent schedular 
disability rating for PTSD is granted.  



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

 

